The opinion of the court was delivered, May 31st 1866, by
Read, J.
The 5th section of the Act of 21st March 1772, for preventing of frauds and perjuries, is copied from the English Statute of Frauds of 29 Charles 2d, and is in these words: “ The Act entitled 1 An Act for better settling of Intestates’ Estates,’ passed in the fourth year of the late Queen Anne, or anything therein contained, shall not be construed to extend to the estates of feme coverts that shall die intestate, but their husbands may demand and have administration of their rights, credits and other personal estates, and recover and enjoy the same, as they might have done before the making of the said act.”
In their remarks upon the bill relating to registers and registers’ courts, reported by them, the revisors say of what is now the 22d section of the Act of 15th March 1832: “ We have added a proviso from the Act 21st March 1772, § 5 (Purd. 371, ed. 1824), *430giving the husband the right to administer upon the estate of his wife deceased.” This proviso is in these words: “ Provided, That if such decedent were a married woman, her husband shall be entitled to the administration in preference to all other, persons.”
By the 3d article of the 1st section of the Act of 8th April 1833, “ where such intestate shall leave a husband he shall take the whole personal estate ;” and by the 9th section of the Act of 11th April 1848, “ where any married woman possessed of separate personal property as aforesaid shall die intestate, her husband shall be first entitled to letters of administration on her estate, which said estate shall be distributed as follows: if such married woman shall leave no children, nor the descendants of such living, the husband shall be entitled to such personal estate absolutely.” Mrs. Coover died intestate on the 6th December 1865, leaving no children, nor the descendants of such living, but leaving her husband, Jacob S. Coover, her surviving, and of course entitled to the whole of her personal estate, and entitled to letters of administration on her estate. He therefore may take out the letters himself, or nominate to the register a fit person to be appointed. The father of Mrs. Coover, Mr. Gleim, three days after her decease, took out letters of administration on the estate of Mrs. Coover, having no possible right to do so, and having no interest whatever in the personalty, which on the death of her husband would go to his next of kin, or to his legatees if he died testate.
From the granting of letters of administration, Jacob S. Coover, by his attorney in fact, Robert Wilson, desiring the appointment of Samuel Coover, father of Jacob, appealed to a Register’s Court which refused to revoke the letters to Gleim ;• and hence this appeal, which the court held was rightly made by the attorney in fact, but they refused to reverse the decree or order of the register, and to revoke the letters granted by him.
In this the court were clearly in error, for there was not a single circumstance preventing the husband from demanding and receiving the letters for himself, and of course for his appointee, if there was no personal objection to the nominee. The law, as we have stated it, is too clear and positive to admit of argument.
The decree, therefore, of the Register’s Court, affirming the register’s action, is reversed, the letters of administration issued to Christian Gleim are revoked, and the register is directed to issue letters of administration to the appointee of the husband upon his giving the usual security.